Note from the reporter of decisions: The State petitioned the Court of Criminal Appeals for a writ of mandamus asking that Court to direct Judge Charles Price to rescind his order granting Desmond DeJuan Payne’s motion for a judgment of acquittal. On June 20, 2006, the Alabama Court of Criminal Appeals issued an order denying the State’s petition, holding that the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution barred Payne’s retrial. Judge Wise issued an opinion concurring specially in the order.